Citation Nr: 0904058	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the lumbosacral spine, currently rated at 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1983 to June 
1986 with the Marine Corps and from August 1987 to December 
1991 with the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and May 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 2005 addressing the veteran's claims for an 
increased rating for his lumbosacral spine disability and for 
a compensable rating for his right leg disability.  A 
statement of the case was issued in August 2005 on both 
issues, however a substantive appeal received in September 
2005 appealed only the lumbosacral spine disability.  

Statements from the veteran and his representative dated in 
May 2007 raise additional claims for VA benefits.  This 
matter is hereby referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his degenerative arthritis of the 
lumbosacral spine has increased in severity and thus warrants 
a higher disability rating.  The Board believes that under 
the facts and circumstances of this case the veteran should 
be afforded a new VA examination.  The veteran's physician 
stated as recently as September 2005 that the veteran's 
disability was manageable and did not manifest severely 
enough to warrant surgery.  In April 2007 however, the 
veteran's symptoms had progressed to such an extent that an 
L3 through L5 discectomy and decompression was necessary.  
The previous VA examinations were provided prior to the 
veteran's surgery.  Therefore, anew VA examination is 
necessary to determine the current level of disability.  

In addition, the veteran's representative asserts that the 
veteran suffers from radiculopathy as a residual to the 
veteran's service connected spine disability.  The 
representative continues to assert that the radiculopathy 
resulted in paralysis of the sciatic nerve evidenced by a 
"foot drop" and should be separately rated.  Medical 
clarification is therefore necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to ascertain the extent 
and severity of his lumbosacral spine 
disability, including all possible 
residuals.  It is imperative that the 
complete claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in 
detail.  

The examiner should clearly report all 
symptomatology related to the service-
connected low back disability to allow 
for application of VA rating criteria.  
Additionally, the examiner should address 
the veteran's claim that he suffers from 
"foot drop" which is resulting from or 
related to the low back disability.  
Please provide a medical rationale for 
any conclusions and specifically address 
the severity of any residual symptoms or 
disabilities resulting from the veteran's 
lumbosacral spine disability.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating is 
warranted for the veteran's lumbosacral 
spine disability and whether a separate 
rating is warranted for the any 
radiculopathy with "foot drop."  All 
potentially applicable rating criteria 
should be considered.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



